DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Application
This action is in reply to the reply filed January 18, 2022 (hereinafter “Reply”).
Claims 1, 6, and 11 are amended.
Claims 3 and 8 are cancelled.
Claims 1, 2, 4-7, and 9-17 are pending.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, and 9-17 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1, 6, and 11 recite wherein the product deal is exclusive to the platform. However, the originally-filed disclose does not mention anything about the exclusivity of the product deal to the 
Claims 2, 4, 5, 7, 9, 10, and 12-17 are rejected for incorporating the deficiencies of the rejected claims on which they respectively depend.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-7, and 9-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 2, 4-7, and 9-17 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1, 2, 4-7, and 9-17 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1, 2, 4-7, and 9-17 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites data pertaining to at least one product or service selected by a purchaser or potential purchaser; identifying at least one product or service from Claims 6 and 11 recite similar features as claim 1. Claims 2, 4, 5, 7, 9, 10, and 12-17 further specify characteristics of the algorithm disclosed by the independent claims or characteristics of the data used therein. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including legal obligations and advertising, marketing or sales activities or behaviors. 
Thus, the concepts set forth in claims 1, 2, 4-7, and 9-17 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
Claims 1, 6, and 11 recite a computing device, a platform, an electronic shopping cart, and receiving and transmitting data between the devices. The dependent claims also recite receiving and transmitting data between the devices.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computing device, platform, and electronic shopping cart—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to transmit and receive information between devices is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). And inclusion of electronic shopping cart in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1, 2, 4-7, and 9-17 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.


Step 2B
Claims 1, 2, 4-7, and 9-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit and receive information between devices is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a 
Thus, claims 1, 2, 4-7, and 9-17, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2017/0186027 A1) (hereinafter “Hudson”) in view of Kamireddy et al. (US 2018/0315069 A1) (hereinafter “Kamireddy”).

Claim 1: Hudson discloses a system for providing a purchaser or potential purchaser with a plurality of deals related to at least one product or service, the system comprising: 
a computing device adapted to access instructions designed to cause the computing device to interface with a platform ([0042] These techniques can be used with any computing device on which a consumer can access an electronic commerce platform [0083] A consumer initially installs a browser extension [platform] for a web browser (step 901). The browser extension [platform] can change websites visited by the consumer without directly affecting the viewable content of the websites [0094] processing system 1000 [computing device] may be… any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by the processing system), the computing device further adapted to:
transmit data pertaining to the at least one product or service selected by, or cached in an electronic shopping cart by, the purchaser or the potential purchaser to the platform ([0053] As noted above, S104 corresponds to the software system of the present invention that facilitates interactions between electronic commerce platforms and consumers [purchaser]. The software system [platform]… may optionally listen for … input S107 from the consumer as a control signal [0084] The consumer [purchaser] can then browse items offered for sale by an electronic commerce platform (step 902). For example, the consumer may access a website operated by the electronic commerce platform through the web browser [FIG. 3] shows at least one product in an electronic shopping cart [0086] browser extension may create a button that is dynamically presented on the checkout interface… Interacting with the button allows the consumer to request the computer-implemented system determine whether any discounts are available by applying code(s) on the consumer's behalf); 
the platform adapted to:
receive the signal from the computing device ([0086] responsive to determining that the consumer has interacted with the button, the browser extension may retrieve a machine-readable list of code(s) and/or configuration information for the electronic commerce platform (step 905)); 
[…] receive external source data from the external source, the platform utilizing the external source data and the data pertaining to the at least one product or service to generate a product deal , wherein the product deal is exclusive to the platform ([0078] FIGS. 7B-C depict the checkout interface after the consumer has interacted with the special interface element… The code(s) can include codes that are discovered by a computer-implemented system [external source] responsible for supporting the browser extension [platform] while scouring websites and/or codes that have been uploaded to the computer-implemented system by consumers [external source]; see also at least ¶ [0035]: the code discovery process has conventionally been very labor intensive. For example, consumers often must leave the electronic commerce platform and journey elsewhere (e.g., to other websites or channels of communication, such as text messages and emails) to discover relevant codes, some of which may not even work as intended; see also at least ¶ [0041]: the browser extension can deliver feedback on which deals that are exclusive to the platform because the platform excludes all users that do not have the proper coupon code from participating in the deal);
determine at least one product deal separate from an original offered price of the at least one product or service ([0060] Codes frequently offer perks such as… a lower price on an entire basket of products [or]… a specific product [0061] interacting with an interface element may cause the codes to be applied to items shown within the shopping cart [0087] Responsive to determining that the button has been selected by the consumer, the browser extension automatically and systematically applies the machine-readable list of code(s) on behalf of the consumer. The browser extension can then determine which code(s), if any, were successful in reducing the price to be paid by the consumer for one or more items offered for sale by the electronic commerce platform and selected for purchase by the consumer); and
transmit the product deal to the computing device ([0066] a consumer interaction with the special button S306 prompts the computer-implemented system to systematically apply code(s) to item(s) within the shopping cart of the electronic commerce platform).  

Although Hudson discloses a platform that determines product deals for at least one item in an electronic shopping cart, Hudson does not explicitly disclose identifying individual items in the shopping cart. However, Kamireddy, as shown, teaches the following limitations:
transmit data pertaining to the at least one product or service selected by, or cached in an electronic shopping cart by, the purchaser or the potential purchaser to the platform ([0102] user’s 
the platform adapted to:
receive the signal from the computing device ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803); 
identify the at least one product or service from the received signal ([0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart); 
transmit a signal related to the data to an external source and to receive external source data from the external source, the platform utilizing the external source data and the data pertaining to the at least one product or service to generate a product deal […] ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803 [external source] [0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart. Then, the promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802);
determine at least one product deal from the identification separate from an original offered price of the at least one product or service ([0104] promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802… the response sent by the promotion engine 803 to the web server 802 may be the transmitted request data packet with appended promotion information, such that the first item data object in the response includes metadata specifying the eligible promotion and the price discount to be applied); and 
transmit the product deal to the computing device ([0105] After applying the eligible promotion, the web server 802 proceeds to transmit the updated cart data with the eligible promotion applied back to the user's computing device 801. The user's computing device 801, after receiving the updated cart data, may display the updated price and other information related to the applied promotion in a virtual checkout webpage).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for efficient promotional price adjustment taught by Kamireddy with the online shopping assistant disclosed by Hudson, because Kamireddy teaches at ¶ [0083] by using its techniques, “a promotion system may perform a combination of online and offline promotion evaluation in order to improve the efficiency and speed of on-the-fly promotion determination,” which addresses the recognized problems noted in Kamireddy at ¶ [0004]—i.e., “inefficiencies in an online shopping implementation can lead to a slow user experience.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for efficient promotional price adjustment taught by Kamireddy with the online shopping assistant disclosed by Hudson, because the claimed invention is merely a combination of old elements (the techniques for efficient promotional price adjustment taught by Kamireddy and the online shopping assistant disclosed by Hudson), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 2: The combination of Hudson and Kamireddy teaches the limitation as shown in the rejections above. 
Hudson fails to explicitly disclose, but Kamireddy, as shown, teaches the following limitations:
wherein the product deal comprises at least one of discounts for excess inventory products and bundled product offerings ([0022] A retailer may wish to offer promotions — such as price adjustments, bundle discounts [0129] details about the candidate promotion, such as… message 1103 indicating purchase conditions and the reward (Buy 3 Widgets [bundled product] and receive $ 20 off your order). See also [FIG. 11]). 
The rationales to modify/combine the teachings of Hudson to include the teachings of Kamireddy are presented above regarding claim 1 and incorporated herein.

Claim 4: The combination of Hudson and Kamireddy teaches the limitation as shown in the rejections above. Further, Hudson, as shown, discloses the following limitations:
wherein the platform generates a plurality of product deals, and transmits the plurality of product deals to the computing device (see at least ¶ [0081] the browser extension [platform] may also apply combinations of multiple codes in order to identify the best combination of one or more codes. That is, the browser extension may “stack” codes whenever possible).  

Claim 6: Hudson discloses a method for providing a purchaser or potential purchaser with a plurality of deals related to at least one product or service, the method comprising: 
a computing device receiving a selection pertaining to the at least one product or service selected by, or cached in an electronic shopping cart for, the purchaser or the potential purchaser ([0042] These techniques can be used with any computing device on which a consumer can access an electronic commerce platform [0084] The consumer [purchaser] can then browse items offered for sale by an electronic commerce platform (step 902). For example, the consumer may access a website operated by the electronic commerce platform through the web browser [FIG. 3] shows at least one product in an electronic shopping cart); 
the computing device interfacing with a platform, and transmitting a signal comprising data pertaining to the at least one product or service to the platform ([0053] As noted above, S104 
the platform receiving the signal from the computing device ([0086] responsive to determining that the consumer has interacted with the button, the browser extension may retrieve a machine-readable list of code(s) and/or configuration information for the electronic commerce platform (step 905)); 
the platform […] receiving external source data from the external source, the platform generating a product deal based on the external source data and the data pertaining to the at least one product or service, wherein the product deal is exclusive to the platform ([0078] FIGS. 7B-C depict the checkout interface after the consumer has interacted with the special interface element… The code(s) can include codes that are discovered by a computer-implemented system [external source] responsible for supporting the browser extension [platform] while scouring websites and/or codes that have been uploaded to the computer-implemented system by consumers [external source]; see also at least ¶ [0035]: the code discovery process has conventionally been very labor intensive. For example, consumers often must leave the electronic commerce platform and journey elsewhere (e.g., to other websites or channels of communication, such as text messages and emails) to discover relevant codes, some of which may not even work as intended; see also at least ¶ [0041]: the browser extension can deliver feedback on which code(s) work and/or the impact of each code to a remote server across a network. Such feedback allows the computer-implemented system to optimize the list of code(s) that are delivered to consumers. Examiner notes that applicant’s originally-filed disclosure does not disclose or provide any sense of what it means for a deal to be “exclusive to the platform.” Merriam-Webster online dictionary provides several definitions of the term “exclusive” including “excluding or having the power deals that are exclusive to the platform because the platform excludes all users that do not have the proper coupon code from participating in the deal);
the platform determining at least one product deal separate from an original offered price of the at least one product or service ([0060] Codes frequently offer perks such as… a lower price on an entire basket of products [or]… a specific product [0061] interacting with an interface element may cause the codes to be applied to items shown within the shopping cart [0087] Responsive to determining that the button has been selected by the consumer, the browser extension automatically and systematically applies the machine-readable list of code(s) on behalf of the consumer. The browser extension can then determine which code(s), if any, were successful in reducing the price to be paid by the consumer for one or more items offered for sale by the electronic commerce platform and selected for purchase by the consumer); and
the platform transmitting the product deal to the computing device ([0066] a consumer interaction with the special button S306 prompts the computer-implemented system to systematically apply code(s) to item(s) within the shopping cart of the electronic commerce platform). 

Although Hudson discloses a platform that determines product deals for at least one item in an electronic shopping cart, Hudson does not explicitly disclose identifying individual items in the shopping cart. However, Kamireddy, as shown, teaches the following limitations:
a computing device receiving a selection pertaining to the at least one product or service selected by, or cached in an electronic shopping cart for, the purchaser or the potential purchaser ([0102] user's computing device 801 generates a cart checkout request, where the cart includes a first product... Any cart data local to the user's computing device 801 (e.g., cached or non-submitted client-side data) may then be transmitted to the web server 802); 
the platform adapted to:
receive the signal from the computing device ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803); 
the platform identifying the at least one product or service from the received signal ([0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart); 
the platform transmitting a signal related to the data to an external source and receiving external source data from the external source, the platform generating a product deal based on the external source data and the data pertaining to the at least one product or service […] ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803 [external source] [0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart. Then, the promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802);
the platform determining at least one product deal separate from an original offered price of the at least one product or service ([0104] promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802… the response sent by the promotion engine 803 to the web server 802 may be the transmitted request data packet with appended promotion information, such that the first item data object in the response includes metadata specifying the eligible promotion and the price discount to be applied); and 
the platform transmitting the product deal to the computing device ([0105] After applying the eligible promotion, the web server 802 proceeds to transmit the updated cart data with the eligible promotion applied back to the user's computing device 801. The user's computing device 801, after receiving the updated cart data, may display the updated price and other information related to the applied promotion in a virtual checkout webpage).


Claim 7: The combination of Hudson and Kamireddy teaches the limitation as shown in the rejections above. 
Hudson fails to explicitly disclose, but Kamireddy, as shown, teaches the following limitations:
wherein the product deal comprises at least one of discounts for excess inventory products and bundled product offerings ([0022] A retailer may wish to offer promotions — such as price adjustments, bundle discounts [0129] details about the candidate promotion, such as… message 1103 indicating purchase conditions and the reward (Buy 3 Widgets [bundled product] and receive $ 20 off your order). See also [FIG. 11]). 
The rationales to modify/combine the teachings of Hudson to include the teachings of Kamireddy are presented above regarding claim 1 and incorporated herein.

Claim 9: The combination of Hudson and Kamireddy teaches the limitation as shown in the rejections above. Further, Hudson, as shown, discloses the following limitations:
the platform generating a plurality of product deals, and transmitting the plurality of product deals to the computing device ([0081] the browser extension [platform] may also apply combinations of multiple codes in order to identify the best combination of one or more codes. That is, the browser extension may "stack’ codes whenever possible).  


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Kamireddy and further in view of Lutnick et al. (US 2013/0006773 A1) (hereinafter “Lutnick”). 

Claim 5: The combination of Hudson and Kamireddy teaches the limitation as shown in the rejections above. Further, Hudson, as shown, discloses the following limitations:
evaluat[ing] the success of a product deal strategy generated by the platform ([0055] S106 corresponds to the feedback that is received back from the electronic commerce platform (e.g., via the e-commerce websites S101) that can optionally be monitored by the software system S104. The feedback S106 most commonly includes messages that are displayed on the e-commerce websites S101 in response to submitting a code… This information can be analyzed and recorded by the software system S104. In some embodiments the information is recorded locally (e.g., within a storage module of the software system S104), while in other embodiments the information is recorded remotely (e.g., within a storage medium that is accessible to the software system S104 across a network). [0088] browser extension [platform] may also track the impact of each successful discount code [product deal strategy] in order to identify the best code (step 909)… the result of applying each discount code is recorded in a local storage medium of the computing device used by the consumer or a remote storage medium [analytics module] accessible across a network. The results may be used to determine the best combination of one or more codes that result in the lowest price). 

Although Hudson discloses evaluating the success of product deal strategies, Hudson fails to explicitly disclose, but Lutnick, as shown, teaches the following limitations:
an analytics module in operative communication with the platform, the analytics module configured to evaluate the success of a product deal strategy generated by the platform (see at least ¶ [0197] and FIG. 4, illustrates casino server 105, i.e. the platform, in operative communication with player database 450, i.e. an analytics module. [0200] player database 450 may store data associated with players. Player database 450 may store data including … a player’s historical purchasing behavior (e.g. the player has made 3 purchases in response to promotions in the past. [0271] casino server may track purchase data from players. For example, the casino server may maintain a database. The database may include information about a player coupled with data describing an amount a player spent (e.g., on 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the promotions analytics and management techniques taught by Lutnick with the online shopping assistant disclosed by Hudson (as modified by Kamireddy), because Lutnick teaches at ¶ [0108] that by using its techniques, “The marketer may thereby have an opportunity to design a better promotion. The player's reaction may also be used to build a profile for the player. The profile may include a set of preferences of the player. The profile may be used to determine future promotions that should be presented to the player.” See also Lutnick at ¶ [0276]. See also M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the promotions analytics and management techniques taught by Lutnick with the online shopping assistant disclosed by Hudson (as modified by Kamireddy), because the claimed invention is merely a combination of old elements (the promotions analytics and management techniques taught by Lutnick, the techniques for efficient promotional price adjustment taught by Kamireddy, and the online shopping assistant disclosed by Hudson), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 10: The combination of Hudson and Kamireddy teaches the limitation as shown in the rejections above. Further, Hudson, as shown, discloses the following limitations:
evaluating the success of the product deal strategy ([0055] S106 corresponds to the feedback that is received back from the electronic commerce platform (e.g., via the e-commerce websites S101) that can optionally be monitored by the software system S104. The feedback S106 most commonly 

Although Hudson discloses evaluating the success of product deal strategies, Hudson fails to explicitly disclose, but Lutnick, as shown, teaches the following limitations:
the platform communicating data related to a product deal strategy generated by the platform to an analytics module, and the analytics module evaluating the success of the product deal strategy ([FIG. 4] illustrates casino server 105, i.e. the platform, in operative communication with player database 450, i.e. an analytics module. [0200] player database 450 may store data associated with players. Player database 450 may store data including … a player’s historical purchasing behavior (e.g. the player has made 3 purchases in response to promotions in the past. [0271] casino server may track purchase data from players. For example, the casino server may maintain a database. The database may include information about a player coupled with data describing an amount a player spent (e.g., on products or services); whether or not a player tested a product or service, whether or not a player indicated interest in an item, and so on [0274] data recorded may further include data describing a player’s reaction to the promotions presented to him).
The rationales to modify/combine the teachings of Hudson to include the teachings of Kamireddy and Lutnick are presented above regarding claims 1 and 5 and incorporated herein.


Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamireddy in view of Hudson and further in view of Lutnick. 

Claim 11: Kamireddy discloses a method comprising: 
receiving, from a user device, data pertaining to a product electronically cached for purchase by a user ([0102] user’s computing device 801 generates a cart checkout request, where the cart includes a first product... Any cart data local to the user's computing device 801 (e.g., cached or non-submitted client-side data) may then be transmitted to the web server 802); 
determining a product identity from the received data ([0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart); 
transmit a signal related to the data to an external source and to receive external source data from the external source, utilizing the external source data and the data pertaining to the at least one product or service to generate a product deal ([0103] Upon receiving cart data, the web server 802 proceeds to transmit a request for promotion determination to the back end promotion engine 803 [external source] [0104] Upon receiving the request for promotion determination, the promotion engine 803 retrieves the stored candidate promotions associated with the first product in the virtual shopping cart. Then, the promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802);
generating a product deal, apart from an original sales price of the product, based on the product identity ([0104] promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802… the response sent by the promotion engine 803 to the web server 802 may , […]; and 
transmitting the product deal to the user ([0105] After applying the eligible promotion, the web server 802 proceeds to transmit the updated cart data with the eligible promotion applied back to the user's computing device 801. The user's computing device 801, after receiving the updated cart data, may display the updated price and other information related to the applied promotion in a virtual checkout webpage).

Kamireddy does not explicitly disclose, but Hudson, as shown, teaches the following limitations:
wherein the product deal is exclusive to the platform ([0078] FIGS. 7B-C depict the checkout interface after the consumer has interacted with the special interface element… The code(s) can include codes that are discovered by a computer-implemented system [external source] responsible for supporting the browser extension [platform] while scouring websites and/or codes that have been uploaded to the computer-implemented system by consumers [external source]; see also at least ¶ [0035]: the code discovery process has conventionally been very labor intensive. For example, consumers often must leave the electronic commerce platform and journey elsewhere (e.g., to other websites or channels of communication, such as text messages and emails) to discover relevant codes, some of which may not even work as intended; see also at least ¶ [0041]: the browser extension can deliver feedback on which code(s) work and/or the impact of each code to a remote server across a network. Such feedback allows the computer-implemented system to optimize the list of code(s) that are delivered to consumers. Examiner notes that applicant’s originally-filed disclosure does not disclose or provide any sense of what it means for a deal to be “exclusive to the platform.” Merriam-Webster online dictionary provides several definitions of the term “exclusive” including “excluding or having the power to exclude” and “excluding others from participation.” The deals in Hudson that require correct or valid coupon codes while deals that are exclusive to the platform because the platform excludes all users that do not have the proper coupon code from participating in the deal)
The rationales to combine the teachings of Hudson and Kamireddy are presented above regarding claim 1 and incorporated herein.

Although Kamireddy discloses generating a product deal based on product identification, Kamireddy fails to explicitly disclose generating a product deal based on inventory information. 
However, Lutnick, as shown, teaches the following limitations:
generating a product deal, apart from an original sales price of the product, based on inventory information of a retailer selling the product ([0279] The casino server may receive data from the retail establishment. For example, the POS terminal of the retail establishment may indicate inventory levels of various products, and communicate the inventory levels to the casino server. [0280] The casino server may use the data received from the retailer to determine promotions on behalf of the retail establishment. For example, if the retailer has an excess of a certain product, the casino server may determine a promotion which offers the product at a discount).
The rationales to combine the teachings of Hudson, Kamireddy, and Lutnick are presented above regarding claims 1 and 5 and incorporated herein.

Claim 12: The combination of Kamireddy, Hudson, and Lutnick teaches the limitations as shown in the rejections above. Further, Kamireddy, as shown, discloses the following limitations:
determining, from the product identity, an identity for at least one other product for a bundled product deal, wherein generating the product deal is further based on the at least one other product identity ([0090] At step 602 , the computing device receives first product data indicative of a first product and first promotion data indicative of a first promotion [0093] Step 608 involves determining whether the cart metadata satisfies the cart-specific purchase condition(s) of the active promotion . As described above, the cart-specific purchase conditions may depend on … the quantity of  See also [0071-0072]).

Claim 13: The combination of Kamireddy, Hudson, and Lutnick teaches the limitations as shown in the rejections above. Further, Kamireddy, as shown, discloses the following limitations:
wherein the generated product deal includes an aggregated price for the product and the at least one other product ([0071] An example purchase requirement may specify a minimum or maximum quantity of a particular product (e.g., “20% off when 3 or more of x are purchased  or “buy one get one free”). Another example purchase requirement may specify a particular pairing of products necessary for the promotion 400 to be applied (e.g., “$10 off when x and y are purchased together”) [0105] After applying the eligible promotion, the web server 802 proceeds to transmit the updated cart data with the eligible promotion applied back to the user's computing device 801 . The user's computing device 801, after receiving the updated cart data, may display the updated price and other information related to the applied promotion in a virtual checkout webpage).

Claim 14: The combination of Kamireddy, Hudson, and Lutnick teaches the limitations as shown in the rejections above. Further, Kamireddy, as shown, discloses the following limitations:
wherein the generated product deal includes a discounted price for the product and a discounted price for the at least one other product ([0117] Step 912 involves transmitting the first discounted price to a client device for application to the virtual shopping cart [Claim 16] The method of claim 5, wherein the mapping further associates a second product with a second candidate promotion, 

Claim 16:  The combination of Kamireddy, Hudson, and Lutnick teaches the limitations as shown in the rejections above.
Kamireddy fails to explicitly disclose, but Lutnick, as shown, teaches the following limitations:
receiving a price for the product offered by a third party, wherein generating the product deal comprises the price from the third party ([0202] The pricing database 550 may include data related to products prices, including: (a) a product’s price [0279] The casino server may receive data from the retail establishment [third party]… such as data about product values, product wholesale costs [0280] The casino server may use the data received from the retailer to determine promotions on behalf of the retail establishment). 
The rationales to combine the teachings of Hudson, Kamireddy, and Lutnick are presented above regarding claims 1 and 5 and incorporated herein.

Claim 17: The combination of Kamireddy, Hudson, and Lutnick teaches the limitations as shown in the rejections above. Further, Kamireddy, as shown, discloses the following limitations:
generating a product deal, apart from an original sales price of the product, based on the product identity ([0104] promotion engine 803 determines that the candidate promotion is eligible to be applied to the first product or the virtual shopping cart… The eligible promotion data is then transmitted back to the web server 802… the response sent by the promotion engine 803 to the web server 802 may be the transmitted request data packet with appended promotion information, such that the first item data 

Kamireddy discloses generating a product deal. However, Kamireddy fails to explicitly disclose, but Lutnick, as shown, teaches another product deal, inventory information, as well as the following limitations:
receiving, from the user, a request for another product deal ([0239] a player may first see one or more promotions. The player may then indicate whether he would like to see additional, similar promotions, or whether he would like to see promotions of a different type…); 
generating the other product deal, apart from an original sales price of the product and the product deal, based on the inventory information of a retailer selling the product ([0279] The casino server may receive data from the retail establishment. For example, the POS terminal of the retail establishment may indicate inventory levels of various products, and communicate the inventory levels to the casino server. [0280] The casino server may use the data received from the retailer to determine promotions on behalf of the retail establishment. For example, if the retailer has an excess of a certain product, the casino server may determine a promotion which offers the product at a discount); and 
transmitting the other product deal to the user ([0239] …based on his response, new promotions [other product deal] may be presented to the player).
The rationales to combine the teachings of Hudson, Kamireddy, and Lutnick are presented above regarding claims 1 and 5 and incorporated herein.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kamireddy in view of Hudson and Lutnick and further in view of Joshi et al. (US 10,026,099 B1) (hereinafter “Joshi”).

Claim 15: The combination of Kamireddy, Hudson, and Lutnick teaches the limitations as shown in the rejections above.
Kamireddy does not explicitly disclose, but Joshi, as shown, teaches the following limitations:
receiving search history results of the user, wherein determining the identity for the at least one other product is based on analyzing the search history results ([Col. 6, lines 9-31] service provider 102 may offer items, advertisements and/or deals (i.e., the deals 130)… deals 130 may also represent an offer and/or promotion to acquire one or more items associated with the deals 130. The deals 130 may also be offered at any price point, including being offered at no cost, such as the users 106 being offered a deal 130 that includes an item at no additional cost to the user 106… The items offered in association with the advertisements or deals 130 may include… products, goods, services, a bundle of items [at least one other product]… The items and/or deals 130 provided by the service provider 102 and/or the merchants 110 may be acquired by the users 106 via… any type of user device 108, at the point of a transaction or interaction with a merchant 110 [Col. 6, lines 48-52] deal selection module 120 may… leverage user preferences 132 and other data to select deals 130 for offering and presenting to a user 106. [Col. 7, lines 14-28] deal selection module 120 may also maintain or at least be associated with user preferences 132, as described above… user preferences 132 may be implied based on the service provider 102 observing user information and actions associated with a retail purchase account associated with a user 106 (e.g., … browsing history, search history....) See also [Col. 15, lines 31-56]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for managing promotions taught by Joshi with the techniques for efficient promotional price adjustment taught by Kamireddy (as modified by Hudson and Lutnick), because Joshi teaches at [2:29-53] that “Current waiting list management and tracking systems are difficult to manage and are frustrating for consumers who often times are unaware of the number of individual consumers and/or groups that are ahead of them and/or how much longer they should expect to wait” but using its techniques can address this need and “optimize managing and 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for managing promotions taught by Joshi with the techniques for efficient promotional price adjustment taught by Kamireddy (as modified by Hudson and Lutnick), because the claimed invention is merely a combination of old elements (the techniques for managing promotions taught by Joshi, the promotions analytics and management techniques taught by Lutnick, the techniques for efficient promotional price adjustment taught by Kamireddy, the online shopping assistant disclosed by Hudson), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Response to Arguments
Applicant’s arguments submitted with the Reply have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims integrate the identified abstract ideas into a practical application thereof because the claims recite an improvement to a technology or technological field. Reply, pp. 6-7. Examiner disagrees, because the features that applicant argues are technical improvements are all alleged improvements to increasing probabilities that a user will purchase a product, which would be improvements to the advertising and marketing fields—not to a particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application 
Applicant argues that the claims recited significantly more than the identified abstract ideas because the “independent claims provide features that are not well-understood, routine, conventional activity.” Reply, p. 8. Examiner disagrees, because “the relevant inquiry [under step two of the Mayo/Alice framework (i.e., step 2B)] is not whether the claimed invention as a whole is unconventional or non-routine.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Instead, the question is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that “‘transform the nature of the claim’ into a patent-eligible application.” Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78). See also Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself” (emphasis added)). As shown above in the rejections, the additional elements do not transform the nature of the claim into a patent-eligible application.

Arguments Regarding Rejections Under 35 U.S.C. § 103
Applicant argues that the combination of references fails to teach the features added via the amendments to the independent claims. Examiner disagrees, because Hudson discloses these features as discussed above in the current rejections under § 103. Particularly, the deals in Hudson that require correct or valid coupon codes while excluding other coupon codes are deals that are exclusive to the platform because the platform excludes all users that do not have the proper coupon code from participating in the deal. Applicant’s originally-filed disclosure does not disclose or provide any sense of what it means for a deal to be “exclusive to the platform,” and the rejections under § 112 explain how this feature lacks written description support. However, Merriam-Webster online dictionary provides several definitions of the term “exclusive” including “excluding or having the power to exclude” and “excluding deals that are exclusive to the platform. Further, the term exclusive as currently used in the claims does not appear to have any relation as to the original source or creation of the deal.

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating targeted promotions.
Argue et al. (U.S. Pub. No. 2014/0236764 A1) (remote sales assistance tracking); and
Kukar-Kinney et al. (“The determinants of consumers’ online shopping cart abandonment.” Journal of the Academy of Marketing Science 38.2 (2010): 240-250).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B TOKARCZYK whose telephone number is (571) 272-9594.  The examiner can normally be reached on M-H 5:30 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622